Title: To John Adams from Henry Marchant, 5 July 1790
From: Marchant, Henry
To: Adams, John



Dear Sir,
Newport July 5th. 1790

I am much obliged by your very polite and kind Attention to my Friend Mr. Walter Channing, of which He speaks in most grateful Terms.—That Modesty which has ever kept Him back from a Pursuit in a publick Line, prevented any Application in His Favour till the Arangements of the Custom Officers had taken Place.—While I am endeavouring to serve a Man of Merit, I do conceive myself as serving the publick essentially by promoting to Her Service, a faithful and ingenious Servant—I can assure my Friends that Mr. Channings Talents would be an Acquisition to the Publick.—We wish he may succeed in obtaining the Office of Commissioner of the Loans.—His Penmanship, His Accuracy, good Sense and Ingenuity will do Honor to the Appointment, and yeild a Satisfaction to those who may be instrumental in obtaining His Services—I am aware that Providence will make an Effort for that Office—Supposing Characters equal, I must conceive, that a peculiar Attention may be due to the Town of Newport, not only as the Capitol, but as having severely felt all the Calamities of the War, while Providence flourished and was inriched—Newport is not only the Capitol, but She is under all Her Misfortunes still much the largest and most populous Town:—Can a trifling Preference in the Number of Appointments, make up for the astonishing Difference in Our Circumstances under the War?—I am confident generous impartial and candid Minds will be open to these Arguments, and will suffer Them to have their Weight.—With all possible Esteem and Respect I am, Your / devoted Friend & Servt.

Henry Marchant
P:S: This moment Col. Peck came in from New York, & informs, that His Excellency the President & Senate have been pleased to honor me with the Appointment of Judge of this District.—They have my most grateful and dutiful Acknowlegments.—And to You Sir, I am most feelingly obliged—and have more Thanks to give, than You will receive
H M

